In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00199-CR
         ______________________________


             JAMMY COOPER, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
              Trial Court No. 36,727-B




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

        Jammy Cooper was convicted for the third-degree felony possession of a controlled

substance. Cooper, acting pro se, filed a notice of appeal with the Gregg County District Clerk, who

forwarded the appeal to the Twelfth Court of Appeals. Subsequently, Cooper's appointed attorney,

unaware that the appeal had already been filed in the Twelfth Court of Appeals, filed a second notice

of appeal on behalf of his client in this Court.

        Cooper's attorney has now filed in both courts "Appellant's Motion for Administrative

Dismissal of Appeal in the Twelfth Court of Appeals and Continuation of Appeal in the Sixth Court

of Appeals." The Twelfth Court of Appeals has overruled the motion.

        Gregg County, the county from which this appeal originated, lies in two different appellate

districts. TEX . GOV 'T CODE ANN . § 22.201(g), (m) (Vernon Supp. 2008). Appeals from Gregg

County may be taken either to the Sixth or the Twelfth Court of Appeals at the option of the

appellant. Capehart v. State, 257 S.W.3d 814, 815 (Tex. App.—Texarkana 2008, no pet.); see Miles

v. Ford Motor Co., 914 S.W.2d 135, 137 n.4 (Tex. 1995). Jurisdiction lies in the appellate court

where the appeal is first perfected. Capehart, 257 S.W.3d at 815; see Miles, 914 S.W.2d at 138.

        Here, in the first-filed notice of appeal, the Gregg County District Clerk forwarded the notice

of appeal to the Twelfth Court of Appeals. "The general common law rule in Texas is that 'the court

in which suit is first filed acquires dominant jurisdiction to the exclusion of other coordinate courts.'"

Capehart, 257 S.W.3d at 815; see Miles, 915 S.W.2d at 138; Curtis v. Gibbs, 511 S.W.2d 263, 267



                                                    2
(Tex. 1974). Therefore, jurisdiction lies solely in the Twelfth Court of Appeals. See Capehart, 257
S.W.3d at 815; see also Miles, 914 S.W.2d at 138; Curtis, 511 S.W.2d at 267.

        Because Cooper has already appealed to the Twelfth Court of Appeals, that court has

dominant jurisdiction over this appeal. Cooper cannot also invoke the jurisdiction of this Court by

filing a later notice of appeal directed to this Court.

        This is a criminal case, with one appellant, and in this particular instance, the State has no

right of appeal. Therefore, we find that the proper remedy, rather than abating the case in accordance

with Miles, is to dismiss the appeal. Accordingly, we dismiss this appeal for want of jurisdiction.

See TEX . R. APP . P. 42.3(a).




                                                          Josh R. Morriss, III
                                                          Chief Justice

Date Submitted:         November 25, 2008
Date Decided:           November 26, 2008

Do Not Publish




                                                   3